Regency Energy Partners Announces Cash Distribution of 44.5 Cents DALLAS, April 27, 2009 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today a cash distribution of 44.5 cents per outstanding common unit for the first quarter ended March 31, 2009. This distribution is equivalent to $1.78 on an annual basis and will be paid on May 14, 2009, to unitholders of record at the close of business on May 7, Regency will hold a quarterly conference call to discuss first-quarter 2009 results on Monday, May 11, 2009, at 10 a.m. Central Time (11 a.m. Eastern Time). The dial-in number for the call is 1-800-291-5365 in the United States, or +1-617-614-3922 outside the United States, pass code 65860166. A live webcast of the call can be accessed on the investor information page of Regency Energy Partners’ Web site at www.regencyenergy.com.
